UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1867



ORVILLE LEWIS, JR.,

                                              Plaintiff - Appellant,

          versus


WILLIAM S. COHEN, Secretary, Department of
Defense,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge; Gerald Bruce Lee, District Judge; Theresa Carroll Buchanan,
Magistrate Judge. (CA-98-1610-A)


Submitted:   October 21, 1999             Decided:   October 26, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Orville Lewis, Jr., Appellant Pro Se. Dennis Edward Szybala, As-
sistant United States Attorney, Richard Parker, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orville Lewis, Jr., appeals the district court’s order grant-

ing summary judgment to Defendant in this action alleging age

discrimination in employment.   We have reviewed the record and the

district court’s opinion and find no reversible error.      Accord-

ingly, we affirm on the reasoning of the district court.   See Lewis

v. Cohen, No. CA-98-1610-A (E.D. Va. Apr. 28, 1999).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2